


110 HR 5647 IH: Pell Grants for Kids Act of

U.S. House of Representatives
2008-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5647
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2008
			Mr. Emanuel
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide public charter school options for those
		  students that attend schools that are in need of improvement and have been
		  identified for restructuring and those schools with a graduation rate of less
		  than 60 percent, and for other purposes.
	
	
		IPell
			 Grants for Children
			101.Short titleThis title may be cited as the
			 Pell Grants for Kids Act of
			 2008.
			102.PurposeIt is the purpose of this title to support
			 State efforts to enable students who attend an identified school or a school
			 with low graduation rate to attend a public charter school.
			103.Support for
			 proven charter schools and increasing the supply of high quality charter
			 schools
				(a)GrantsSubject to advance appropriations, the
			 Secretary shall award grants, on a competitive basis, to eligible entities for
			 the purpose of enabling such entities to make subgrants to eligible public
			 charter schools to allow such schools to serve additional eligible
			 students.
				(b)PrioritiesIn awarding a grant under this section, the
			 Secretary shall—
					(1)give priority to an
			 eligible entity—
						(A)that serves an area that has a large
			 percentage of students who are enrolled in identified schools or public schools
			 with a graduation rate of 60 percent or less as defined by their State
			 educational agency and other factors determined appropriate by the
			 Secretary;
						(B)that oversees one or more academically
			 successful eligible public charter schools as determined by the Secretary using
			 adequately yearly progress measures, State accountability measures, and other
			 measures deemed appropriate by the Secretary;
						(C)that is effectively monitoring the academic
			 success of eligible public charter schools under the jurisdiction of the
			 eligible entity;
						(D)that ensures that eligible public charter
			 schools under the jurisdiction of the eligible entity receive funding
			 (including funding for school facilities) on a per pupil basis that is
			 commensurate with the amount of funding (including funding for school
			 facilities) provided by the eligible entity to traditional public
			 schools;
						(E)that ensures that
			 each local educational agency under the jurisdiction of the eligible entity
			 provides, in a timely manner, each public charter school under the jurisdiction
			 of such local educational agency with the Federal, State, and local funds to
			 which such school is entitled under applicable law; and
						(F)that is under the
			 jurisdiction of a State that—
							(i)requires public charter schools to meet
			 State standards, administer State assessment tests to enrolled students, and
			 participate in State accountability measures;
							(ii)ensures that each public charter school
			 under the jurisdiction of the State has—
								(I)a
			 high degree of autonomy over the charter school’s budgets and expenditures;
			 and
								(II)a written
			 contract with an authorized public chartering agency that ensures that the
			 school has an independent governing board and such board has a level of
			 autonomy under such contract that the Secretary determines is appropriate;
			 and
								(2)consider the
			 number of public charter schools under the jurisdiction of the State, the
			 number of students enrolled in charter schools, and the number of children on
			 the waiting lists for public charter schools operating under the jurisdiction
			 of the State.
					(c)Amount of
			 GrantsIn determining the
			 amount of a grant to be awarded under this section to an eligible entity, the
			 Secretary shall take into consideration—
					(1)the number of
			 eligible public charter schools under the jurisdiction of the eligible entity
			 that are operating, are approved to open, or are likely to open during the
			 duration of the grant;
					(2)the number of
			 seats for new students that could be created in such schools with such grant;
			 and
					(3)the number of
			 eligible students in the State.
					(d)Application
			 Requirements
					(1)In
			 generalTo be considered for a grant under this title, an
			 eligible entity shall submit an application to the Secretary at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
					(2)ContentsThe
			 application under paragraph (1) shall include, at a minimum, the
			 following:
						(A)PlanA
			 plan for—
							(i)identifying
			 eligible public charter schools that are willing to receive financial
			 assistance under a grant under this title;
							(ii)enrolling
			 eligible students in eligible public charter schools;
							(iii)increasing the
			 number of seats for eligible students in eligible public charter
			 schools;
							(iv)ensuring that
			 eligible public charter schools receiving assistance under this title
			 enroll—
								(I)eligible students
			 through a lottery for admission that is separate from the lottery for general
			 admission to such school and is limited to the number of additional seats the
			 schools is able to create as a result of the financial assistance received by
			 such school under this title; and
								(II)siblings of students currently enrolled in
			 the eligible public charter school as a result of the financial assistance
			 received by the school under this title; and
								(v)the manner in
			 which the eligible entity will—
								(I)work with
			 identified schools under their jurisdiction and the schools’ local educational
			 agency to identify the parents of the eligible students, consistent with the
			 requirements of the Family Educational Rights and Privacy Act of 1974 (20
			 U.S.C. 1232g);
								(II)notify parents of
			 eligible students of the option to transfer to an eligible public charter
			 school receiving financial assistance under this title;
								(III)provide
			 information to parents of eligible students to enable the parents to make
			 informed decisions regarding such students;
								(IV)ensure that an eligible student can
			 continue to attend an eligible public charter school if the public charter
			 school such student was attending in the previous school year is no longer an
			 eligible public charter school; and
								(V)use funds received
			 under this title.
								(B)Charter school
			 informationThe number of
			 eligible public charter schools that are operating in the State that has
			 jurisdiction over the eligible entity, the number of eligible public charter
			 schools approved to open in the next school year, the number of eligible public
			 charter schools likely to open during the duration of the grant to the eligible
			 entity, the number of seats in eligible public charter schools that could be
			 created if the grant is awarded, and any other information the Secretary may
			 require.
						(C) Traditional
			 public school informationA list of identified schools and
			 schools with a graduation rate of 60 percent or less as defined by their State
			 educational agency, including the name of each such school and such demographic
			 and socioeconomic information as the Secretary may require.
						104.Use of
			 Funds
				(a)In
			 generalAn eligible entity
			 receiving a grant under this title may only use the funds for the
			 following:
					(1)SubgrantsTo make a subgrant to an eligible public
			 charter school, in such amount as the Secretary determines is
			 appropriate—
						(A)to allow increases
			 in such school’s enrollment of eligible students;
						(B)to support the
			 construction and physical expansion of school buildings and campuses to meet
			 such increased enrollment;
						(C)to pay costs associated with hiring
			 additional teachers to serve eligible students;
						(D)to support
			 necessary operation activities associated with the school serving additional
			 eligible students; and
						(E)to provide
			 transportation to eligible students to and from school.
						(2)Administrative
			 ExpensesTo pay the administrative expenses of the eligible
			 public charter schools and the eligible entity, but not to exceed five percent
			 of the grant.
					(3)Credit
			 Enhancement and Revolving loan fundTo make a competitive grant that does not
			 exceed 20 percent of the amount of the grant to an eligible entity for credit
			 enhancement (as defined in Sec. 5230 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7223i))—
						(A)to conduct credit
			 enhancement initiatives (as defined under Section 5221 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7223)) in support of facility
			 assistance for public charter schools serving eligible students; and
						(B)to establish a
			 revolving loan fund for use by an eligible public charter school receiving a
			 subgrant under paragraph (1) from the eligible entity to allow such school to
			 expand to serve eligible students.
						(b)Special rules on
			 Frequency
					(1)Eligible Public
			 Charter Schools with Enrolled StudentsEach eligible entity to
			 which the Secretary awards a grant under this title may award a subgrant to an
			 eligible public charter school described in section 106(5)(A) for each year an
			 eligible student attends such school.
					(2)Limitations on
			 Subgrants to DevelopersEach
			 eligible entity to which the Secretary awards a grant under this title shall
			 not award a subgrant to an eligible public charter school described in section
			 106(5)(B) for more than two consecutive school years.
					(c)Nonprofit
			 assistanceIn carrying out
			 administrative tasks and outreach with financial assistance provided under this
			 title, eligible entities may contract with an organization described in section
			 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt
			 from tax under section 501(a) of such Code (26 U.S.C. 501(a)).
				(d)Financial
			 ResponsibilityThe financial
			 records of each eligible entity and eligible public charter school receiving a
			 grant or subgrant under this title shall be maintained in accordance with
			 generally accepted accounting principles and shall be subject to an annual
			 audit by an independent public accountant.
				(e)National
			 EvaluationFrom the amounts
			 appropriated to carry out this title, the Secretary may use not more than one
			 percent of such amounts to conduct an annual independent evaluation, by grant
			 or contract, of the activities carried out under this title, including an
			 assessment of the impact of such activities on student achievement. The
			 Secretary shall submit to Congress a report on the results of the evaluation
			 before the end of the one-year period beginning on the date of enactment of
			 this title and every one year thereafter.
				105.ReportsEach eligible entity receiving a grant under
			 this title shall prepare and submit to the Secretary the following:
				(1)ReportA
			 report that contains such information as the Secretary may require concerning
			 use of the grant funds by the eligible entity, including the academic
			 achievement of the students attending eligible public charter schools as a
			 result of the grant. Such report shall be submitted before the end of the
			 two-year period beginning on the date of enactment of this title and every two
			 years thereafter.
				(2)Performance
			 informationSuch performance information as the Secretary may
			 require for the national evaluation conducted under section 104(e).
				106.DefinitionsIn this title, the following definitions
			 apply:
				(1)Adequate yearly
			 progressThe term adequate yearly progress has the
			 meaning given such term in section 1111(b)(2) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(2)).
				(2)Administrative
			 expensesThe term administrative expenses includes
			 costs associated with—
					(A)recruiting and
			 selecting eligible students;
					(B)outreach to
			 parents; and
					(C)providing information to parents and school
			 officials.
					(3)Eligible
			 entityThe term
			 eligible entity means—
					(A)a State
			 educational agency;
					(B)an authorized
			 public chartering agency;
					(C)a local
			 educational agency; or
					(D)in the case of a State in which a grant is
			 not made under section 103 in a fiscal year to an agency described in
			 subparagraphs (A), (B), or (C), an organization described in section 501(c)(3)
			 of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt from tax
			 under section 501(a) of such Code (26 U.S.C. 501(a)).
					(4)Eligible
			 studentThe term eligible student means a student
			 who—
					(A)with respect to a
			 school identified for restructuring under section 1116(b)(8) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(8))—
						(i)is
			 eligible to enroll in the earliest grade offered by the school and attended the
			 school for the entire school year preceding the date of such identification;
			 or
						(ii)transfers to the
			 school to attend any grade beyond the earliest grade offered by the school and
			 attends the school for the remainder of the school year in which such transfer
			 occurs; or
						(B)in the immediately
			 preceding school year, occupied a seat created as a result of financial
			 assistance under this title at an eligible public charter school.
					(5)Eligible public
			 charter schoolThe term eligible public charter
			 school means—
					(A)a charter school
			 (as defined under section 5210 (1) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7221i(1))) (including the campuses of such school)
			 that—
						(i)has made adequate
			 yearly progress for the last two consecutive school years; or
						(ii)successfully
			 meets qualifications set forth by the State educational agency or the
			 Secretary; or
						(B)a charter school that is being developed by
			 developer (as defined under section 5210(2) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7221i(2))).
					(6)Identified
			 schoolThe term
			 identified school means a school identified for restructuring
			 under section 1116(b)(8) of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6316(b)(8)).
				(7)Traditional
			 public schoolThe term
			 traditional public school does not include charter schools as
			 defined under section 5210(1) of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7221i(1)).
				(8)School
			 yearThe term school
			 year has the meaning given such term in section 12(d) of the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1760(d)).
				(9)State
			 accountability measuresThe
			 term State accountability measures includes measures undertaken
			 under an accountability system developed and implemented by a State under
			 section 1111(b)(2) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)).
				107.Authorization
			 of AppropriationsThere are
			 authorized to be appropriated to carry out this title $300,000,000 for fiscal
			 year 2009 and such sums as may be necessary for each of the four succeeding
			 fiscal years.
			IIFair Share for
			 Government Contractors
			201.Short
			 titleThis title may be cited
			 as the Fair Share Act of 2008.
			202.Certain domestically
			 controlled foreign persons performing services under contract with United
			 States Government treated as American employers
				(a)FICA
			 taxesSection 3121 of the
			 Internal Revenue Code of 1986 (relating to definitions) is amended by adding at
			 the end the following new subsection:
					
						(z)Treatment of
				certain foreign persons as American employers
							(1)In
				generalIf any employee of a foreign person is performing
				services in connection with a contract between the United States Government (or
				any instrumentality thereof) and any member of any domestically controlled
				group of entities which includes such foreign person, such foreign person shall
				be treated for purposes of this chapter as an American employer with respect to
				such services performed by such employee.
							(2)Domestically
				controlled group of entitiesFor purposes of this
				subsection—
								(A)In
				generalThe term
				domestically controlled group of entities means a controlled group
				of entities the common parent of which is a domestic corporation.
								(B)Controlled group
				of entitiesThe term
				controlled group of entities means a controlled group of
				corporations as defined in section 1563(a)(1), except that—
									(i)more than
				50 percent shall be substituted for at least 80 percent
				each place it appears therein, and
									(ii)the determination
				shall be made without regard to subsections (a)(4) and (b)(2) of section
				1563.
									A
				partnership or any other entity (other than a corporation) shall be treated as
				a member of a controlled group of entities if such entity is controlled (within
				the meaning of section 954(d)(3)) by members of such group (including any
				entity treated as a member of such group by reason of this sentence).(3)Liability of
				common parentIn the case of
				a foreign person who is a member of any domestically controlled group of
				entities, the common parent of such group shall be jointly and severally liable
				for any tax under this chapter for which such foreign person is liable by
				reason of this subsection.
							(4)Cross
				referenceFor relief from taxes in cases covered by certain
				international agreements, see sections 3101(c) and
				3111(c).
							.
				(b)Social Security
			 benefitsSubsection (e) of section 210 of the Social Security Act
			 (42 U.S.C. 410(e)) is amended—
					(1)by
			 striking (e) The term and inserting (e)(1) The
			 term,
					(2)by
			 redesignating paragraphs (1) through (6) as subparagraphs (A) through (F),
			 respectively, and
					(3)by adding at the
			 end the following new paragraph:
						
							(2)(A)If any employee of a
				foreign person is performing services in connection with a contract between the
				United States Government (or any instrumentality thereof) and any member of any
				domestically controlled group of entities which includes such foreign person,
				such foreign person shall be treated for purposes of this chapter as an
				American employer with respect to such services performed by such
				employee.
								(B)For purposes of this paragraph—
									(i)The term domestically
				controlled group of entities means a controlled group of entities the
				common parent of which is a domestic corporation.
									(ii)The term controlled group of
				entities means a controlled group of corporations as defined in section
				1563(a)(1) of the Internal Revenue Code of 1986, except that—
										(I)more than 50 percent shall
				be substituted for at least 80 percent each place it appears
				therein, and
										(II)the determination shall be made without
				regard to subsections (a)(4) and (b)(2) of section 1563 of such Code.
										A partnership
				or any other entity (other than a corporation) shall be treated as a member of
				a controlled group of entities if such entity is controlled (within the meaning
				of section 954(d)(3) of such Code) by members of such group (including any
				entity treated as a member of such group by reason of this
				sentence)..
					(c)Effective
			 dateThe amendment made by this section shall apply to services
			 performed after the date of the enactment of this title.
				
